

	

		II

		109th CONGRESS

		1st Session

		S. 1698

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 14, 2005

			Mr. Kerry (for himself

			 and Mr. Lugar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To accelerate efforts to develop vaccines

		  for diseases primarily affecting developing countries and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Vaccines for the New Millennium Act of

			 2005.

		2.Definitions

			In this Act:

				(1)AIDSThe term AIDS has the meaning

			 given the term in section 104A(g) of the Foreign Assistance Act of 1961 (22

			 U.S.C. 2151b–2).

				(2)Appropriate

			 congressional committeesThe

			 term appropriate congressional committees means the Committee on

			 Appropriations and the Committee on Foreign Relations of the Senate and the

			 Committee on Appropriations and the Committee on International Relations of the

			 House of Representatives.

				(3)Developing

			 countryThe term

			 developing country means a country that the World Bank

			 determines to be a country with a lower middle income or less.

				(4)HIV/AIDSThe term HIV/AIDS has the

			 meaning given the term in section 104A(g) of the Foreign Assistance Act of 1961

			 (22 U.S.C. 2151b–2).

				(5)Global Alliance

			 for Vaccines and ImmunizationsThe term Global Alliance for

			 Vaccines and Immunizations means the public-private partnership

			 launched in 2000 for the purpose of saving the lives of children and protecting

			 the health of all people through the widespread use of vaccines.

				(6)Neglected

			 diseaseThe term

			 neglected disease means—

					(A)HIV/AIDS;

					(B)malaria;

					(C)tuberculosis; or

					(D)any infectious disease (of a single

			 etiology), which, according to the World Health Organization, causes more than

			 1,000,000 deaths each year in developing countries.

					(7)World

			 bankThe term World

			 Bank means the International Bank for Reconstruction and

			 Development.

				3.FindingsCongress makes the following

			 findings:

			(1)Immunization is cheap, reliable, and

			 effective, and has made a profound impact on global health, in both rich and

			 poor countries.

			(2)During the 20th century, global

			 immunization efforts have successfully led to the eradication of smallpox and

			 the elimination of polio from the Western Hemisphere, Europe, and most of Asia.

			 Vaccines for diseases such as measles and tetanus have dramatically reduced

			 childhood mortality worldwide, and vaccines for diseases such as influenza,

			 pneumonia, and hepatitis help prevent sickness and death of adults as well as

			 children.

			(3)According to the World Health Organization,

			 combined, AIDS, tuberculosis, and malaria kill more than 5,000,000 people a

			 year, most of whom are in the developing world, yet there are no vaccines for

			 these diseases.

			(4)It is estimated that just 10 percent of the

			 world's research and development on health is targeted on diseases affecting 90

			 percent of the world's population.

			(5)Economic disincentives result in little

			 private sector investment in vaccines for neglected diseases, a situation which

			 disproportionately affects populations in developing countries.

			(6)Of more than $100,000,000,000 spent on

			 health research and development across the world, only $6,000,000,000 is spent

			 each year on diseases that are specific to developing countries, most of which

			 is from public and philanthropic sources.

			(7)Infants, children, and adolescents are

			 among the populations hardest hit by AIDS and malaria, but they are at risk of

			 being left behind in the search for effective vaccines against such

			 diseases.

			(8)Providing a broad range of economic

			 incentives to increase private sector research on neglected diseases, including

			 increased public and private sector funding for research and development,

			 guaranteed markets, tax credits, and improved regulatory procedures would

			 increase the number of products in development and the likelihood of finding

			 effective vaccines for such diseases.

			4.Sense of Congress on

			 support for neglected diseasesIt is the sense of Congress that—

			(1)the President should continue to encourage

			 efforts to support the Global HIV Vaccine Enterprise, a virtual consortium of

			 scientists and organizations committed to accelerating the development of an

			 effective HIV vaccine;

			(2)the United States should work with the

			 Global Fund to Fight AIDS, Tuberculosis and Malaria, the Joint United Nations

			 Programme on HIV/AIDS (UNAIDS), the World Health Organization,

			 the International AIDS Vaccine Initiative, and the World Bank to ensure that

			 all countries heavily affected by the HIV/AIDS pandemic have national AIDS

			 vaccine plans;

			(3)the United States should support and

			 encourage the carrying out of the agreements of the Group of 8 made at the 2005

			 Summit at Gleneagles, Scotland, to increase direct investment and create market

			 incentives, including through public-private partnerships and advance market

			 commitments, to complement public research in the development of vaccines,

			 microbicides, and drugs for HIV/AIDS, malaria, tuberculosis, and other

			 neglected diseases;

			(4)the United States should support testing of

			 promising vaccines in infants, children, and adolescents as early as is

			 medically and ethically appropriate, in order to avoid significant delays in

			 the availability of pediatric vaccines at the cost of thousands of

			 lives;

			(5)the United States should continue

			 supporting the work of the Global Alliance for Vaccines and Immunizations and

			 the Global Fund for Children’s Vaccines as appropriate and effective vehicles

			 to purchase and distribute vaccines for neglected diseases at an affordable

			 price once such vaccines are discovered in order to distribute them to the

			 developing world; and

			(6)the United States should work with others

			 in the international community to address the multiple obstacles to the

			 development of vaccines for neglected diseases including scientific barriers,

			 insufficient economic incentives, protracted regulatory procedures, lack of

			 delivery systems for products once developed, liability risks, and intellectual

			 property rights.

			5.Public-Private

			 Partnerships

			(a)FindingsCongress makes the following

			 findings:

				(1)Creative partnerships between governments

			 and organizations in the private sector (including foundations, universities,

			 corporations including pharmaceutical companies and biotechnology firms,

			 community-based organizations and other nongovernmental organizations) are

			 playing a critical role in the area of global health, particularly in the fight

			 against neglected diseases, including HIV/AIDS, tuberculosis, and

			 malaria.

				(2)Public-private sector partnerships increase

			 local and international capacities to improve the delivery of health services

			 in developing countries and to accelerate research and development of vaccines

			 and other preventive medical technologies essential to combating infectious

			 diseases that disproportionately kill people in developing countries.

				(3)These partnerships maximize the unique

			 capabilities of each sector while combining financial and other resources,

			 scientific knowledge, and expertise toward common goals which cannot be

			 achieved by either sector alone.

				(4)Public-private partnerships such as the

			 International AIDS Vaccine Initiative, the Malaria Vaccine Initiative, and the

			 Global TB Drug Facility are playing cutting edge roles in the efforts to

			 develop vaccines for these diseases.

				(5)Public-private partnerships serve as

			 incentives to the research and development of vaccines for neglected diseases

			 by providing biotechnology companies, which often have no experience in

			 developing countries, with technical assistance and on the ground support for

			 clinical trials of the vaccine through the various stages of

			 development.

				(6)Sustaining existing public-private

			 partnerships and building new ones where needed are essential to the success of

			 the efforts by the United States and others in the international community to

			 find a cure for these and other neglected diseases.

				(b)Sense of

			 CongressIt is the sense of

			 Congress that—

				(1)the sustainment and promotion of

			 public-private partnerships must be a central element of the strategy pursued

			 by the United States to create effective incentives for the development of

			 vaccines and other preventive medical technologies for neglected diseases

			 debilitating the developing world; and

				(2)the United States Government should take

			 steps to address the obstacles to the development of these technologies by

			 increasing investment in research and development and establishing market and

			 other incentives.

				(c)PolicyIt is the policy of the United States to

			 accelerate research and development for vaccines and microbicides for neglected

			 diseases by substantially increasing funding for public-private partnerships

			 that invest directly in research, such as the International AIDS Vaccine

			 Initiative, the Malaria Vaccine Initiative, and the Global TB Drug Facility,

			 and for partnerships such as the Vaccine Fund that incentivize the development

			 of new vaccines by purchase existing vaccines.

			6.Comprehensive Strategy

			 for Accelerating the Development of Vaccines for Neglected Diseases

			(a)Requirement for

			 strategyThe President shall

			 establish a comprehensive strategy to accelerate efforts to develop vaccines

			 and microbicides for neglected diseases such as HIV/AIDS, malaria, and

			 tuberculosis. Such strategy shall—

				(1)expand public-private partnerships and the

			 leveraging of resources from other countries and the private sector;

				(2)include initiatives to create economic

			 incentives for the research, development, and manufacturing of vaccines for

			 HIV/AIDS, tuberculosis, malaria, and other neglected diseases;

				(3)include the negotiation of advanced market

			 commitments;

				(4)address intellectual property issues

			 surrounding the development of vaccines and microbicidies for neglected

			 diseases;

				(5)maximize United States capabilities to

			 support clinical trials of vaccines and microbicidies in developing

			 countries;

				(6)address the issue of regulatory approval of

			 such vaccines, whether through the Commissioner of the Food and Drug

			 Administration, or the World Health Organization or another

			 internally-recognized and agreed upon entity;

				(7)expand the purchase and delivery of

			 existing vaccines; and

				(8)address the challenges of delivering

			 vaccines in developing countries in advance so as to minimize historical delays

			 in access once vaccines are available.

				(b)ReportNot later than 270 days after the date of

			 enactment of this Act, the President shall submit to the appropriate

			 congressional committees a report setting forth the strategy described in

			 subsection (a) and the steps to implement such strategy.

			7.Advanced market

			 commitments

			(a)PurposeThe purpose of this section is to create

			 incentives for the private sector to invest in research, development, and

			 manufacturing of vaccines for neglected diseases by creating a competitive

			 market for future vaccines through advanced market commitments.

			(b)Authority to

			 negotiate

				(1)In

			 generalThe Secretary of the

			 Treasury shall enter into negotiations with the appropriate officials of the

			 World Bank, the International Development Association, and Global Alliance for

			 Vaccines and Immunizations, the member nations of such entities, and other

			 interested parties for the purpose of establishing advanced market commitments

			 to purchase vaccines and microbicides to combat neglected diseases.

				(2)ReportNot later than 180 days after the date of

			 the enactment of this Act, the Secretary shall submit to the appropriate

			 congressional committees a report on the status of the negotiations to create

			 advanced market commitments under this section.

				(c)RequirementsThe Secretary of the Treasury shall work

			 with the entities referred to in subsection (b) to ensure that there is an

			 international framework for the establishment and implementation of advanced

			 market commitments and that such commitments include—

				(1)legally binding contracts for product

			 purchase that include a fair market price for a guaranteed number of treatments

			 to ensure that the market incentive is sufficient;

				(2)clearly defined and transparent rules of

			 competition for qualified developers and suppliers of the product;

				(3)clearly defined requirements for eligible

			 vaccines to ensure that they are safe and effective;

				(4)dispute settlement mechanisms; and

				(5)sufficient flexibility to enable the

			 contracts to be adjusted in accord with new information related to projected

			 market size and other factors while still maintaining the purchase commitment

			 at a fair price.

				(d)Trust

			 fund

				(1)Authority to

			 establishOn the date that

			 the Secretary of the Treasury determines that a vaccine to combat a neglected

			 disease is available for purchase, the Secretary shall establish in the

			 Treasury of the United States a fund to be known as the Lifesaving Vaccine

			 Purchase Fund consisting of amounts appropriated pursuant to paragraph

			 (4).

				(2)Investment of

			 fundAmounts in such Fund

			 shall be invested in accordance with section 9702 of title 31, United States

			 Code, and any interest on, and proceeds from any such investment shall be

			 credited to and become part of the Fund.

				(3)Use of

			 fundThe Secretary is

			 authorized to expend amounts in such Fund for the purchase of a vaccine to

			 combat a neglected disease pursuant to an advanced market commitment undertaken

			 on behalf of the Government of the United States.

				(4)Authority to

			 accept contributionsThe

			 President may accept and use in furtherance of the purposes of this Act

			 contributions from nongovernmental organizations, international health

			 agencies, the United Nations, the Global Fund to Fight AIDS, Tuberculosis and

			 Malaria, private nonprofit organizations that are organized to support public

			 health research and programs, and any other organizations willing to contribute

			 to the Lifesaving Vaccine Purchase Fund.

				(5)Appropriations

					(A)In

			 generalFor each fiscal year

			 beginning after the date that the Secretary determines that a vaccine to combat

			 a neglected disease is available for purchase, there are authorized to be

			 appropriated out of any funds in the Treasury not otherwise appropriated such

			 sums as may be necessary to carry out the purposes of such Fund.

					(B)Transfer of

			 fundsThe Secretary shall

			 transfer the amount appropriated under paragraph (1) for a fiscal year to such

			 Fund.

					(C)AvailabilityAmounts appropriated pursuant to this

			 paragraph shall remain available until expended without fiscal year

			 limitation.

					8.Credit for medical

			 research related to developing vaccines against neglected diseases

			(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 business related credits) is amended by adding at the end the following new

			 section:

				

					45J.Credit for medical

				research related to developing Vaccines for neglected diseases

						(a)General

				ruleFor purposes of section

				38, the vaccine research credit determined under this section for the taxable

				year is an amount equal to 30 percent of the qualified vaccine research

				expenses for the taxable year.

						(b)Qualified

				vaccine research expensesFor

				purposes of this section—

							(1)Qualified

				vaccine research expenses

								(A)In

				generalExcept as otherwise

				provided in this paragraph, the term qualified vaccine research

				expenses means the amounts which are paid or incurred by the taxpayer

				during the taxable year which would be described in subsection (b) of section

				41 if such subsection were applied with the modifications set forth in

				subparagraph (B).

								(B)Modifications;

				increased incentive for contract research paymentsFor

				purposes of subparagraph (A), subsection (b) of section 41 shall be

				applied—

									(i)by substituting vaccine

				research for qualified research each place it appears in

				paragraphs (2) and (3) of such subsection, and

									(ii)by substituting 100 percent

				for 65 percent in paragraph (3)(A) of such subsection.

									(C)Exclusion for

				amounts funded by grants, etcThe term qualified vaccine research

				expenses shall not include any amount to the extent such amount is

				funded by any grant, contract, or otherwise by another person (or any

				governmental entity).

								(2)Vaccine

				researchThe term

				vaccine research means research to develop vaccines and

				microbicides for—

								(A)HIV/AIDS (as that term is defined in

				section 104A(g) of the Foreign Assistance Act of 1961 (22 U.S.C.

				21516–2)),

								(B)malaria,

								(C)tuberculosis, or

								(D)any infectious disease (of a single

				etiology) which, according to the World Health Organization, causes more than

				1,000,000 human deaths each year in developing countries.

								(c)Coordination

				with credit for increasing research expenditures

							(1)In

				generalExcept as provided in

				paragraph (2), any qualified vaccine research expenses for a taxable year to

				which an election under this section applies shall not be taken into account

				for purposes of determining the credit allowable under section 41 for such

				taxable year.

							(2)Expenses

				included in determining base period research expensesAny qualified vaccine research expenses for

				any taxable year which are qualified research expenses (within the meaning of

				section 41(b)) shall be taken into account in determining base period research

				expenses for purposes of applying section 41 to subsequent taxable

				years.

							(d)Special

				rules

							(1)Limitations on

				foreign testingNo credit

				shall be allowed under this section with respect to any vaccine research (other

				than human clinical testing) conducted outside the United States.

							(2)Pre-clinical

				researchNo credit shall be

				allowed under this section for pre-clinical research unless such research is

				pursuant to a research plan an abstract of which has been filed with the

				Secretary before the beginning of such year. The Secretary, in consultation

				with the Secretary of Health and Human Services, shall prescribe regulations

				specifying the requirements for such plans and procedures for filing under this

				paragraph.

							(3)Certain rules

				made applicableRules similar

				to the rules of paragraphs (1) and (2) of section 41(f) shall apply for

				purposes of this section.

							(4)ElectionThis section (other than subsection (e))

				shall apply to any taxpayer for any taxable year only if such taxpayer elects

				to have this section apply for such taxable year.

							(e)Credit To be

				refundable for certain taxpayers

							(1)In

				generalIn the case of an

				electing qualified taxpayer—

								(A)the credit under this section shall be

				determined without regard to section 38(c), and

								(B)the credit so determined shall be allowed

				as a credit under subpart C.

								(2)Electing

				qualified taxpayerFor

				purposes of this subsection, the term electing qualified taxpayer

				means, with respect to any taxable year, any domestic C corporation if—

								(A)the aggregate gross assets of such

				corporation at any time during such taxable year are $500,000,000 or

				less,

								(B)the net income tax (as defined in section

				38(c)) of such corporation is zero for such taxable year and the 2 preceding

				taxable years,

								(C)as of the close of the taxable year, the

				corporation is not under the jurisdiction of a court in a title 11 or similar

				case (within the meaning of section 368(a)(3)(A)),

								(D)the corporation provides such assurances as

				the Secretary requires that, not later than 2 taxable years after the taxable

				year in which the taxpayer receives any refund of a credit under this

				subsection, the taxpayer will make an amount of qualified vaccine research

				expenses equal to the amount of such refund, and

								(E)the corporation elects the application of

				this subsection for such taxable year.

								(3)Aggregate gross

				assetsAggregate gross assets

				shall be determined in the same manner as such assets are determined under

				section 1202(d).

							(4)Controlled

				groupsA corporation shall be

				treated as meeting the requirement of paragraph (2)(B) only if each person who

				is treated with such corporation as a single employer under subsections (a) and

				(b) of section 52 also meets such requirement.

							(5)Special

				rules

								(A)Recapture of

				creditThe Secretary shall

				promulgate such regulations as necessary and appropriate to provide for the

				recapture of any credit allowed under this subsection in cases where the

				taxpayer fails to make the expenditures described in paragraph (2)(D).

								(B)Exclusion of

				certain qualified vaccine research expensesFor purposes of determining the credit

				under this section for a taxable year, the qualified vaccine research expenses

				taken into account for such taxable year shall not include an amount paid or

				incurred during such taxable year equal to the amount described in paragraph

				(2)(D) (and not already taken into account under this subparagraph for a

				previous taxable

				year).

								.

			(b)Inclusion in

			 general business creditSection 38(b) of the Internal Revenue Code

			 of 1986 is amended by striking plus at the end of paragraph

			 (18), by striking the period at the end of paragraph (19) and inserting

			 , plus, and by adding at the end the following new

			 paragraph:

				

					(20)the vaccine research credit determined

				under section

				45J.

					.

			(c)Denial of

			 double benefitSection 280C

			 of the Internal Revenue Code of 1986 is amended by adding at the end the

			 following new subsection:

				

					(e)Credit for

				qualified vaccine research expenses

						(1)In

				generalNo deduction shall be

				allowed for that portion of the qualified vaccine research expenses (as defined

				in section 45J(b)) otherwise allowable as a deduction for the taxable year

				which is equal to the amount of the credit determined for such taxable year

				under section 45J(a).

						(2)Certain rules

				to applyRules similar to the

				rules of paragraphs (2), (3), and (4) of subsection (c) shall apply for

				purposes of this

				subsection.

						.

			(d)Deduction for

			 unused portion of creditSection 196(c) of the Internal Revenue Code

			 of 1986 (defining qualified business credits) is amended by striking

			 and at the end of paragraph (11), by striking the period at the

			 end of paragraph (12) and inserting , and, and by adding at the

			 end the following new paragraph:

				

					(13)the vaccine research credit determined

				under section 45J(a) (other than such credit determined under the rules of

				section

				280C(e)(2)).

					.

			(e)Technical

			 amendments

				(1)Section 1324(b)(2) of title 31, United

			 States Code, is amended by inserting or from section 45J(e) of such

			 Code, after 1978,.

				(2)The table of sections for subpart D of part

			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended

			 by adding at the end the following new item:

					

						

							Sec. 45J. Credit for medical

				research related to developing vaccines against widespread

				diseases.

						

						.

				(f)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			(g)Study

				(1)In

			 generalThe National

			 Institutes of Health shall conduct a study of the extent to which the credit

			 under section 45J of the Internal Revenue Code of 1986, as added by subsection

			 (a), has stimulated vaccine research.

				(2)ReportNot later than the date that is 5 years

			 after the date of the enactment of this Act, the National Institutes of Health

			 shall submit to Congress the results of the study conducted under paragraph

			 (1), together with recommendations (if any) to improve the effectiveness of

			 such credit in stimulating vaccine research.

				9.Credit for certain

			 sales of lifesaving vaccines

			(a)In

			 generalSubpart D of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 business related credits), as amended by section 4, is amended by adding at the

			 end the following new section:

				

					45K.Credit for certain

				sales of lifesaving Vaccines

						(a)In

				generalFor purposes of

				section 38, the lifesaving vaccine sale credit determined under this section

				with respect to a taxpayer for the taxable year is an amount equal to the

				amount of qualified vaccine sales for the taxable year.

						(b)Qualified

				vaccine salesFor purposes of

				this section—

							(1)In

				generalThe term

				qualified vaccine sales means the aggregate amount paid to the

				taxpayer for a qualified sale.

							(2)Qualified

				sale

								(A)In

				generalThe term

				qualified sale means a sale of a qualified vaccine—

									(i)to a nonprofit organization or to a

				government of any foreign country (or instrumentality of such a government),

				and

									(ii)for distribution in a developing

				country.

									(B)Developing

				countryFor purposes of this

				paragraph, the term developing country means a country which the

				Secretary determines to be a country with a lower middle income or less (as

				such term is used by the International Bank for Reconstruction and

				Development).

								(3)Qualified

				vaccineThe term

				qualified vaccine means any vaccine and microbicide—

								(A)which is described in section 45J(b)(2),

				and

								(B)which is approved as a new drug after the

				date of the enactment of this paragraph by—

									(i)the Food and Drug Administration,

									(ii)the World Health Organization, or

									(iii)the appropriate authority of a country

				included in the list under section 802(b)(1) of the

				Federal Food, Drug, and Cosmetic

				Act.

									(c)Limit on amount

				of creditThe maximum amount

				of the credit allowable under subsection (a) with respect to a sale shall not

				exceed the portion of the limitation amount allocated under subsection (d) with

				respect to such sale.

						(d)National

				limitation on amount of credits

							(1)In

				generalExcept as provided in

				paragraph (3), there is a lifesaving vaccine sale credit limitation amount for

				each calendar year equal to—

								(A)$100,000,000 for each of years 2006 through

				2010, and

								(B)$125,000,000 for each of years 2011 through

				2012.

								(2)Allocation of

				limitation

								(A)In

				generalThe limitation amount

				under paragraph (1) shall be allocated for any calendar year by the

				Administrator of the United States Agency for International Development

				(referred to in this section as the Administrator) among

				organizations with an application approved by the Administrator in accordance

				with subparagraph (B).

								(B)Application for

				allocationThe Administrator

				shall prescribe the procedures for an application for an allocation under this

				subsection and the factors to be taken into account in making such allocations.

				Such applications shall be made at such time and in such form and manner as the

				Administrator shall prescribe and shall include a detailed plan for

				distribution of the vaccine.

								(3)Carryover of

				unused limitationIf the

				limitation amount under paragraph (1) for any calendar year exceeds the

				aggregate amount allocated under paragraph (2), such limitation for the

				following calendar year shall be increased by the amount of such excess. No

				amount may be carried under the preceding sentence to any calendar year after

				2024.

							(e)Special

				rulesFor purposes of this

				section, rules similar to the rules of section 41(f)(2) shall

				apply.

						.

			(b)Inclusion in

			 general business creditSection 38(b) of the Internal Revenue Code

			 of 1986 (relating to current year business credit), as amended by section 4(b),

			 is amended by striking plus at the end of paragraph (19), by

			 striking the period at the end of paragraph (20) and inserting ,

			 plus, and by adding at the end the following new paragraph:

				

					(21)the lifesaving vaccine sale credit

				determined under section

				45K.

					.

			(c)Clerical

			 amendmentThe table of

			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986, as amended by section 2(c), is amended by adding at the

			 end the following new item:

				

					

						Sec. 45K. Credit for certain

				sales of lifesaving

				vaccines.

					

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to sales of vaccines after December 31, 2005, in

			 taxable years ending after such date.

			10.SBIR and STTR program

			 funding for vaccine development

			(a)Pilot

			 programSection 9 of the

			 Small Business Act (15 U.S.C. 638) is amended by adding at the end the

			 following:

				

					(x)Required

				expenditures for the development of vaccines for neglected diseases

						(1)SBIR

				expendituresEach agency

				required to make expenditures under subsection (f)(1) or under subsection

				(n)(1), that is determined by the Administrator to have a mission related to

				global health or disease prevention shall expend with small business concerns,

				in addition to any amounts required to be expended under subsections (f) and

				(n), not less than $10,000,000 for fiscal year 2006 and each fiscal year

				thereafter, specifically in connection with SBIR and STTR programs which meet

				the requirements of this section, policy directives, and regulations to carry

				out this section, to carry out the pilot program established under this

				subsection.

						(2)Pilot

				programDuring the 4-year

				period beginning on the date of enactment of the Vaccines for the New

				Millennium Act of 2005, the Administrator shall establish and carry out a

				program to encourage the development of vaccines and microbicides to combat a

				neglected disease, including outreach activities to raise awareness of such

				program.

						(3)Administrative

				costsThe limitations in

				subsection (f)(2) and (n)(2) shall not apply to agency expenditures under the

				pilot program established under this subsection.

						(4)ReportSix months before the date of expiration of

				the pilot program established under this subsection, the Administrator shall

				submit to the Committee on Small Business and Entrepreneurship of the Senate

				and the Committee on Small Business of the House of Representatives a report

				containing an assessment of whether the pilot program is meeting the objective

				of providing incentives to small business concerns to research the development

				of vaccines and microbicides to combat a neglected disease, and an accounting

				of the expenditures for the pilot program.

						(5)DefinitionsAs used in this subsection and subsection

				(j), the terms neglected disease and developing

				country have the same meanings as in section 2 of the Vaccines for the

				New Millennium Act of

				2005.

						.

			(b)Policy

			 ObjectivesSection 9(j) of

			 the Small Business Act (15 U.S.C. 638(j)) is amended by adding at the end the

			 following:

				

					(4)Additional

				modifications for the development of vaccines for a neglected

				diseaseNot later than 90

				days after the date of enactment of the Vaccines for the New Millennium Act of

				2005, the Administrator shall modify the policy directives issued pursuant to

				this subsection to ensure that agencies participating in the SBIR and STTR

				programs develop an action plan for implementing the pilot program for the

				development of vaccines and microbicides to combat a neglected disease under

				subsection (x), including outreach to raise awareness of the pilot

				program.

					.

			

